NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



PATRICIA M. BANKS,                      )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D17-2575
                                        )
FRANK C. MAYER, JR.,                    )
                                        )
             Appellee.                  )
                                        )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

John F. McGuire and Gino A. Megna,
of McGuire Law Offices, P.A.,
Clearwater, for Appellant.

Mark F. Baseman of Felix, Felix &
Baseman, LLC, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.